Case: 1:19-cv-03394 Document #: 23 Filed: 10/01/19 Page 1 of 1 PagelD #:252

Affidavit of Agency License 117-000192

UNITED STATES DISTRICT COURT FOR NORTHERN DISTRICT OF ILLINOIS
Case Number 19 cv 03394

 

Midwest Operating Engineers Welfare
Fund, et al.
v.

WillCo Green fikia E.F. Heil LLC, SJZJ, LLC
and Donagal Services, LLC
|, Philip Pupillo

deposes and says that he/she is either a licensed and/or registered employee of a Private Detective Agency, licensed by the
Illinois Department of Professional Regulation and therefore authorized, pursuant to the provisions of Chapter 735, Code of
Civil Procedure, Section 5/2-202, Illinois Compiled Statutes, to serve process in the above cause.

CORPORATE SERVICE
THAT | SERVED THE WITHIN SUMMONS AND FIRST AMENDED CONSOLIDATED COMPLAINT
ON THE WITHIN NAMED DEFENDANT Donegal Services, LLC c/o Simon Bradley
PERSON SERVED Allison Suerth, Employee authorized to accept
BY LEAVING A COPY OF EACH WITH THE SAID DEFENDANT 10/1/2019

That the sex, race, and approximate age of the person whom | left the document(s) are as follows:
Sex FEMALE Race WHITE Age 40's
Height 5'7" Build AVERAGE Hair BLACK

LOCATION OF SERVICE 13011 Grant Rd
Lemont, Illinois 60439

 

Date Of Service 10/1/2019

rime 8:58 AM La
Philip Pupilio Vf 7071/2019
Agency License 117-000192 Agency License 117-000192

Under penalties of perjury as provided by law pursuant to Section 1-109 of the Code of Civil Procedure, the undersigned
certifies that the statement are true and correct, except as to matters therein stated to be on information and belief and such
matters the undersigned certifies as aforesaid that he/she verily believes same to be true.

 
 
    

10/1/2019

    

Philip Pupillo

KAM

Law Firm ID: INSTITUTE FOR WORKERS Firm # Case Return Date: 10/24/2019
WELFARE, P.C.
